Mr. George L. Allen, Chairman
Board of Directors
Texas Southern University
Houston, Texas
                                Opinion NO. C- 385
                                Re:   Authord.tyof Texas Southern
                                      University to enter into an
                                      agreement to purchase proper-
Dear Mr. Allen:                       ty in 1966.
       You have requested our opinion on the following question:
            "Can the University negotiate an agreement with
       the owners of the property immediately; establish
       the purchase price; and agree to enter into contract
       for purchase of the said property in February of
       1966, with the necessary contingencies that such
       funds will be available and conditions of possession?"
       In Attorney General's Opinion NW-1213 (1961), it is stated:
            "Article 2643d authorizes Texas Southern Uni-
       versity to construct and otherwise acquire and
       equip buildings and structures which the Board of
       Directors deems proper or suitable for the students
       and faculty of the University. Section 3 of this
       statute provides that land owned by the State of
       Texas or by the University may be used as building
       sites and grounds 'for such buildings constructed
       or acquired under this Act; provided that said Board
       is hereby authorized to acquire by gift, or by pur-
       chase out of funds derived from the sale of said
       bonds, the said building sites and grounds.'
            "Article 2909c authorizes the institutions of
       higher learning, including Texas Southern Univer-
       sity, to construct, acquire, improve and equip build-
       ings and other structures and additions ~to existing
       buildings and'other structures 'and acquire land for
       said additions, buildings and other structures'if
       deemed appropriate by said governing body.'

                                -1821-
Mr. George L. Allen, page 2 (C- 385)


            "It is our opinion that Senate'Bill No.
       296 does not affect or limit the powers grant-
       ed by Articles 2643d ahd 2gOgc~. Hdwever, it
       is also our opinion that the.land which the
       University is authorized'to acquire under
       these statutes, like 'Senate ~111 296, is limit-
       ed to the sites and.grounds for the buildings
       and structures constructed or acquired under
       the provisions of such statutes respectively."
       Since.the Texas Southern University has the authority
to acquire land for additional campus space, the question
presented concerns whether such a proposed agreement would vio-
late the provisions of Section 49 of Article III of the Consti-
tution of Texas.
       Section 49 of Article III of the Constitution of Texas
provides:
            "No debt shall be created by or on behalf
       of the State, except . . .'I(l&caption not'
       applicable).
       In Attorney General's Opinion C-134 (1963), it was held
that proposed contracts payable out of future revenues are in-
valid, citing Section 49 of ArticlesIII of the Constitution of
                               v. Marrs, 114 Tex. 11, 262 S.W.
                                                                j;


       In view of the foregoing, you are advised that you are
not authorized to obligate future revenues of Texas Southern
University since such obligation would create a debt in violation
of Section 49 of Article III of the Constitutionof Texas. Since
the proposed agreement would attempt to obligate the University
to,,payfor property out of future revenues, such proposed agreement
is invalid.

                             SUMMARY

            Section 49 of Article III of the Consti-
            tution of Texas prohibits the creation
            of a debt by the State, and any agr,ee-
            ment attempting to obligate future revenues


                               -1822-
.    .


    Mr. George L. Allen, page 3 (C-385)


                  of Texas Southern University.would be
                  void.


                                    Yours very truly,

                                    WAGGONER CARR
                                    Attorney General


                                         John Reeves
    JR:sj:cg:ms
    APPROVED:
     OPINION COMMITTEE
     W..:V.Geppert, Chairman
     Larry Craddock
     Al10 Crow
     jack Goodman
    .Malcolm L. Quick
    APPROVED FOR THE ATTORNEY GENERAL
    By: Stanton Stone




                                      -1823-